Citation Nr: 1216706	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 Decision Review Officer (DRO) decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claim for service connection for PTSD and assigned an initial rating of 50 percent.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before a DRO at an April 2007 hearing and before the undersigned Acting Veterans Law Judge at a July 2010 RO (Travel Board) hearing.  Hearing transcripts have been associated with the claims file.

This instant claim for an increased rating for PTSD was remanded by the Board in December 2010.

In an October 2011 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim for service connection for ulcerative colitis and assigned an initial rating.  A notice of disagreement objecting to this assigned initial rating has not been received and this claim is therefore no longer before the Board for its consideration.



FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD is manifested by complaints of depression, intermittent complaints of anxiety, sleep impairment, irritability, hypervigilance, social isolation, some memory impairment, panic attacks that occurred every two to three months, generalized complaints of suicidal ideation without intent or plan; disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and Global Assessment of Functioning Scores ranging from 45 to 55.     

2.  The preponderance of the evidence establishes that the service-connected PTSD does not cause deficiencies in the areas of family relations, work, school, judgment, or thinking; obsessional rituals which interfered with routine activities; intermittent illogical, obscure or irrelevant speech; near-continuous panic or depression that affected the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal hygiene; difficulty in adapting to stressful circumstances; an inability to establish and maintain effective relationships; or total social and occupational impairment.    


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.

The Veteran has not alleged that his PTSD has worsened since his last VA examination.  Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In December 2010, the Board remanded the instant claim to allow the Veteran's updated treatment records to be obtained.  A VA examination was then to be conducted to determine the current severity of his PTSD.  Updated treatment records are located in the claims file and such a VA examination was conducted in December 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47  (1999). 

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  As the July 2010 hearing took place prior to this date, it is not clear whether the Bryant duties apply.

During the July 2010 hearing, the undersigned identified the issue on appeal and indicated that the severity of the Veteran's PTSD from the date of application to the present was at issue.  The Veteran was asked where he received his treatment, why he had sold his business and whether he was receiving Social Security Administration benefits.  The Board therefore concludes that it has fulfilled its duty under Bryant.  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


PTSD Claim

A June 2005 VA treatment note indicated that the Veteran was presenting for treatment for the first time.  He reported four hours of interrupted sleep per night, nightmares two to three nights per week, anxiety or panic attacks and irregular flashbacks.  Feelings of helplessness, a low energy level, anhedonia and decreased short-term memory were also reported.  Suicidal ideations, homicidal ideations, hallucinations or delusions were denied.  

Mental status examination found the Veteran to be appropriately dressed and groomed with unremarkable psychomotor activity and speech that was of normal rate and rhythm.  Mood was anxious with a mildly constricted affect and thoughts were goal directed.  Thoughts were negative for paranoia, obsessions or an active delusional belief system.  No impairments to judgment or insight were observed and no problems with long and short term memory were noted.  Attention and concentration were adequate and he was oriented to person, place, date and time.

A July 2005 VA treatment note reflected the Veteran's reports of depression, low motivation, a loss of interest, difficulty controlling his anger, hyper-alertness, nightmares, flashbacks and intrusive thoughts.  He did not like to be in crowds and slept three or four hours per night.  Some past homicidal ideations were reported but suicidal ideations were denied.  There were some memory impairments and problems establishing/maintaining relationships.  He reported being married to his current wife for 24 years, that he had four adult children and that his relationships were "good."  A GAF of 55 was assigned.

A September 2005 VA treatment note indicated that the Veteran appeared to be stable with a restricted affect and depressed mood.  His eye contact was limited and his speech was coherent and appropriate.  Current symptoms included sleep disturbances, nightmares, flashbacks, depression, anxiety and anger.  Suicidal ideations, homicidal ideations or hallucinations were denied.

An April 2006 private psychiatric evaluation reflected the Veteran's reports of difficulties falling and staying asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilance and an exaggerated startle response.  The examiner also noted feelings of detachment and estrangements from others, a restricted range of affects (difficulties with close family relationships) and that the Veteran had "considerable impairment" in his ability to establish and maintain effective or favorable relationships with people.  Mental status examination found him to be casually dressed and groomed with no anxiety driven movements.  Mood was anxious and depressed and affect was restricted and anxious.  Speech was of normal tone, rate and volume.  Attention, concentration, remote memory and immediate recall were good.  Thought processes were linear and clear while judgment and insight were good to fair.  Active suicidal and homicidal ideations were denied.  A GAF of 45 (40-65) that was "unpredictably variable" was assigned.

A June 2006 VA treatment note reflected the Veteran's reports of increased anxiety.  Suicidal ideations, homicidal ideations, auditory hallucinations or visual hallucinations were denied.  Mental status examination found him to be appropriately dressed and groomed with an anxious mood and unremarkable psychomotor activity.  Thoughts were goal directed and did not contain paranoia, obsessions or an active delusion system.  No impairments in judgment or insight were observed.  Attention and concentration were adequate and there were no problems observed with long and short term memory.

An August 2006 VA treatment note indicated that the Veteran was depressed but attempted to compensate for these symptoms by staying busy.  He did not want to leave home, was not comfortable around strangers and tended to isolate from others outside of his family and veteran friends.  Until recently, he had a pattern of "pushing the envelope" by doing things which were questionable and dangerous.

A December 2006 VA treatment note reflected the Veteran's reports of taking on a lot of projects, including doing things around his home and for others.  His sleep remained poor.  He did not present as suicidal, homicidal, psychotic or delusional.  Mental status examination found the Veteran to be appropriately groomed, his affect flat, his mood depressed, his eye contact fair and his speech coherent.  A GAF of 47 was assigned.

During an April 2007 DRO hearing, the Veteran's wife testified regarding the Veteran's sleep difficulties, including that he walked the floor at night and that he held onto items such as drawers all night.  He disliked being in a crowd of people and will keep his back to the wall if eating out.  He began projects at home but did not finish them.  The Veteran testified that he had retired about three years ago after selling his auto body shop and that he experienced nightmares that he did not remember.

A June 2007 VA psychiatric examination reflected the Veteran's continued reports of nightmares at least two to three times per week and flashbacks two to three times per week.  Current symptoms also included depression, constant anxiety, two to three hours of sleep per night, panic attacks "at times," difficulty getting along with others, recurrent intrusive thoughts, hypervigilance on occasion, paranoia and constant suspiciousness.  While he used to get into fights "a lot" in the past, he had walked away from such situations for the past couple of years.  He described himself as happily married to his current wife and reported not having many friends or social relationships.  He clarified that his panic attacks every two to three months, at worst, and lasted for several minutes.  He was retired and spent most of his time taking care of his yard and working in his garage.  A history of suicide attempts, hallucinations, suicidal ideations or homicidal ideations were denied.  

Mental status examination conducted by the June 2007 VA examiner found the Veteran's speech to be relevant, coherent and normal.  His personal hygiene was taken care of "very well" and he was oriented to person, place and time.  Short and long-term memory were intact.  There was no evidence of impairment to thought processes or communication.  A GAF of 50 was assigned.  The examiner opined that there was "total occupational and social impairment" due to the Veteran's reported symptoms including nightmares, flashbacks, depression, anxiety, hypervigilance, avoidance and paranoia.

A January 2008 VA treatment note reflected the Veteran's reports of feeling better after a difficult past few months.  He reported feeling detached and that he continued to have poor sleep with frequent nightmares.  He did not present as suicidal, homicidal, delusional or psychotic.  A GAF of 48 was assigned.

A June 2008 VA psychological examination reflected the Veteran's reports of nightmares that had increased in frequency over the past year with only a fragmentary memory of his experiences.  He had become increasingly socially isolated and was less interested in hobbies that he had previously enjoyed.  Virtually no social relationships outside of the family were reported.  He still mowed his lawn and worked on automobiles but was unable to concentrate for long.  Other current symptoms remained consistent with his past reports and he described them as present nearly everyday and severe.  He subjectively reported that his symptoms had worsened and his wife reported that these symptoms had worsened as he had aged.  

Mental status examination found the Veteran's conversation to be logical and goal-directed with speech at a slightly reduced volume and no evidence of disturbances in the formal thought processes.  No inappropriate behavior or psychomotor retardation or agitation were shown.  He was oriented in all spheres and memory was grossly intact.  Obsessive, ritualistic behavior or panic attacks were not shown.  Affect was somewhat restricted in range and intensity.  There was no impaired impulse control.  Following this examination and a review of the Veteran's claims file, a GAF of 50 was assigned.  The Veteran's quality of life had declined over the past year as he had become increasingly socially isolated, impaired concentration, more frequent nightmares and recurrent intrusive thoughts.

A June 2009 VA psychological examination noted that the Veteran had recently been taken off his psychotropic medications due to his peripheral neuropathy and that he had been experiencing increased psychiatric symptoms since that time.  He reported getting along well with his wife but that he "hollered" at her often and yelled at his family more often lately.  He spent time alone in his room with his dog and socialized with other veterans but observed that they shared the same problems.  Active suicide attempts were denied but the Veteran reported a past history of taking significant risks with his life.  He indicated that he sometimes got into fights about Vietnam and had a past history of violence but that he currently refrained due to his health.  Panic attacks that occurred three times this year and lasted four to five hours were reported.  

Mental status examination found his psychomotor activity to be restless, speech unremarkable, affect appropriate, mood anxious and depressed and attention disturbed as he was easily distracted.  He was fully oriented with an unremarkable thought process.  Thought content contained suicidal ideations in that he thought about dying; he denied suicidal ideations with intent and plan.  There were no delusions or hallucinations and he understood the outcome of his behavior.  Obsessive behavior in that he stacked books and lined them up exactly was reported.  Remote memory was normal while recent and immediate memories were mildly impaired as he reported instances of forgetting the names of people he had known for a while.  Following this examination and a review of the Veteran's claims file, a GAF of 50 was assigned.  The examiner indicated that his symptoms resulted in deficiencies in the areas of judgment, thinking, family relations, work and mood.

A December 2009 VA treatment note reflected the Veteran's reports of "doing a little better" but that for about a month he had thoughts that things would be better if he were not here.  He had a few of these thoughts but no plans, attempts or similar thoughts since.  Mental status examination found him to be oriented to time, place and self and affect congruent to mood.  Mood was depressed, speech was appropriate to rate and tone, psychomotor activity was not remarkable, thought processes were logical and goal oriented, judgment was critical and insight was intellectual.  Recent memory deficits were noted but the nature of these deficits were not detailed.  A GAF of 50 was assigned.

During a July 2010 hearing, the Veteran testified that his PTSD had caused some difficulties in the relationship with his wife as he goes into his bedroom alone to "not be bothered."  His adult children and grandchildren also know to leave him alone when he goes into his bedroom.  His temper was very short and he had difficulties being around others.

A December 2010 VA psychological examination reflected the Veteran's reports of going out to eat due to his wife and that he liked to work on cars.  Mental status examination found his affect to be appropriate and his mood to be dysphoric.  Psychomotor activity, speech, thought processes and thought content were unremarkable.  Attention was intact and he was oriented to person, time and place.  Delusions, hallucinations, suicidal ideations and homicidal ideations were denied.  He understood the outcome of his behavior.  Inappropriate behavior was noted but the specifics of such behavior was not detailed.  Obsessive and ritualistic behavior in that he checked and rechecked locks on the house was noted; he used to have guns by every door but his wife no longer would allow it due to the grandchildren.  Panic attacks were reported.  Impulse control was good and he was able to maintain minimum personal hygiene.  Remote memory was mildly impaired, recent memory was moderately impaired and immediate memory was normal as he was unable to remember events from 20 years ago, forgets things on a daily basis and must make lists to remember what his wife tells him to do.  A GAF of 51 was assigned and the examiner noted that his behaviors seriously impacted his life's function.

Discussion

The Board finds that the Veteran's symptoms of PTSD more closely approximate the criteria for a 50 percent rating under Diagnostic Code 9411 for the entire appeal period.  

In determining that the Veteran meets the criteria for a rating higher than 50 percent, the service-connected disability picture is shown to be manifested by occupational and social impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships due to depressed mood with anxiety, difficulty sleeping, irritability, hypervigilance, some memory impairment, and panic attacks.    

The Veteran did not manifest symptoms associated with a 70 percent rating under the general formula for rating mental disorders.  Depression and intermittent anxiety were noted in the clinical evidence but the Veteran remained able to function independently and appropriately, including maintaining his personal hygiene, despite the presence of these symptoms.  He consistently reported that his long-term marriage with his wife was good and that he was happily married, although he did report self-isolating to avoid arguments with her.  He also reported having relationships with his adult children and grandchildren as well as being friends with other veterans, suggesting that he was able to establish and maintain effective relationships.  Obsessive rituals such as stacking books neatly and checking door locks on his home were noted in the clinical evidence but there was no indication that these rituals interfered with his routine activities.  While he had experienced difficulties controlling his impulses in the past as demonstrated by the reports of fighting and violent outbursts, no such fighting or violent outbursts were reported during the appellate period and impulse control had been consistently found to be not impaired on examination.  Panic attacks were reported to have occurred every two to three months, at worst.  Speech was consistently coherent and hygiene was appropriate.

On review, the preponderance of the evidence establishes that the service-connected PTSD did not cause deficiencies in most areas (work, school, family relations judgment, thinking or mood).  There is evidence of a deficiency in mood.  VA treatment records and examination reports consistently report that the Veteran has depressed mood.    

However, the evidence does not establish deficiencies in the areas of work, family relations, judgment or thinking.  Deficiencies in family relationships were not demonstrated and he maintained his long-term marriage and his relationships with his adult children.  VA treatment records and examination reports indicate that the Veteran consistently reported that his long-term marriage with his wife was good and that he was happily married, although he did report self-isolating to avoid arguments with her.  He also reported having relationships with his adult children and grandchildren as well as being friends with other veterans, suggesting that he was able to establish and maintain effective relationships.  

The evidence does not establish deficiencies in the areas of judgment, thinking, work or school.  VA treatment records and examination reports consistently report that the Veteran's judgment was not impaired.  

Auditory and visual hallucinations were consistently denied and not shown in the clinical evidence, suggesting no deficiency in the area of thinking.  He was also consistently found to be oriented with no impairments in thought processes.  Although the Veteran reported general thoughts about dying in June 2009 and December 2009, he has consistently denied suicidal ideations both before and after these reported symptoms and consistently denied suicide attempts throughout the appellate period.  He did not attempt schooling or employment during the appellate period.  

Although the Veteran has displayed such symptoms as disturbances of mood and two instances of passive suicidal ideations, his impairments overall most closely approximately a 50 percent rating.  

The Board notes that the June 2009 VA examiner found that the Veteran's symptoms resulted in deficiencies in the areas of judgment, thinking, family relations, work and mood as well as the June 2007 VA examiner's findings that the Veteran had total occupational and social impairments.  These findings are inconsistent with the symptoms reported during the examination.  Although the June 2007 VA examiner noted total social impairment, the Veteran had reported being happily married and had previously reported friendships with other veterans.  The June 2009 VA examiner found deficiencies in the areas of judgment and thinking yet found the Veteran to be fully oriented with an unremarkable thought process and no delusions or hallucinations as well as found that the Veteran understood the outcome of his behavior.  These findings are therefore being afforded less probative weight than the Veteran's subjective reports of symptoms and the objective findings on mental status examination.

The Veteran's assigned GAFs have ranged from 45 to 55 throughout the course of the appeal but have most consistently ranged between 50 and 51, suggesting moderate to serious impairment.  The April 2006 private examiner assigned a GAF of 45 but noted that it could range between 40 and 65 as it was unpredictably variable.  The Board also notes that although the Veteran reported that his symptoms increased in severity beginning in approximately 2008, his assigned GAFs remained between 48 and 51.  The totality of the clinical evidence further suggests no more than moderate to serious impairment.  Carpenter, supra.  There is no evidence of a GAF score in the range of 31 to 40 which is indicative of major impairment in several areas such as work, school, family relations, judgment, thinking, or mood.  See the DSM-IV.  

In addition, the Board finds that the service-connected PTSD cause some impairment in social functioning, but is not productive of serious disruption of his social and family relationships.  The evidence shows that the Veteran does have some difficulty in establishing and maintaining effective social relationships.  The evidence shows that the Veteran was socially isolated at time.  There is no showing that the service-connected PTSD causes an inability to establish or maintain effective relationships.  As noted above, the Veteran reported having a good relationship with his wife and children.  

Accordingly, on this record, the Board finds that the service-connected PTSD is not shown to have been productive of a disability picture manifested by deficiencies in most areas to include an inability to establish and maintain effective social and work relationships.  

Thus, on this record, the service-connected PTSD does not meet the criteria warranting the assignment of a rating higher than 50 percent based on the established criteria at any time during the appeal period.  38 C.F.R. § 4.7.  

In addition, there is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a 100 percent rating evaluation on a schedular basis at any time during the period of this appeal.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

The Board notes that the June 2007 VA examiner found that the Veteran had total occupational and social impairment due to the PTSD.  The Board finds that this finding is inconsistent with the symptoms reported during the examination.  Although the June 2007 VA examiner noted total social impairment, the Veteran had reported being happily married and had previously reported friendships with other veterans.  The record shows that the Veteran had a long work history and had retired in about 2006.  The examiner assigned a GAF score of 50 which is indicative of serious occupational and social impairment, not total social and occupational impairment.  The Board finds that the June 2007 VA examination finding of total social and occupational impairment to have no probative value.  The Board finds that the objective findings on mental status examinations and VA mental health treatment records establish that the PTSD causes moderate to serious occupational and social impairment which more closely approximates the criteria for a 50 percent rating under Diagnostic Code 9411.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating higher than 50 percent for the service-connected PTSD for the entire appeal period.    

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to a higher initial rating for PTSD must be denied on this record.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's PTSD is manifested by depression, intermittent anxiety, irritability, sleep difficulties, some memory impairments, two generalized complaints of suicidal ideation and social isolation as described above.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  

The Board finds that the Veteran's symptoms are consistent with the criteria set forward in the Rating Schedule.  The Board finds that his disability picture does not render impractical the application of the regular schedular standards in this case.  See 38 C.F.R. § 3.321(b)(1).  

In the absence of such factors, the Board finds that the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

Finally, the Board notes that the record is negative for evidence that the Veteran is unemployable due to his service-connected PTSD.  As discussed in detail above, the record shows that the Veteran was retired during the pendency of the appeal and the preponderance of the medical evidence establishes moderate to serious occupational impairment, not total occupational impairment due to the PTSD.  Further, a claim for a total rating based on individual unemployability by reason of the service-connected disability was adjudicated in January 2010 and the claim was denied.  The Veteran was notified of this decision and did not perfect an appeal.  Therefore, remand or referral of a claim for a total rating based on individual unemployability by reason of the service-connected disability under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) is not required in this case. 

ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


